Citation Nr: 0945245	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-11 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1951 to July 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claim for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.
The Veteran asserts he received hearing damage while working 
as mechanic for aircraft, trucks, and other engine equipment.

The Veteran's DD-214 reports that the Veteran attended auto 
maintenance training for nine weeks.  The Veteran states he 
repaired aircraft engines and participated in engine tests, 
without ear protection.  Providing the Veteran with the 
benefit of the doubt, acoustic trauma due to noise exposure 
is conceded, as such is consistent with the circumstances of 
the Veteran's service.  See 38 U.S.C.A. § 1154(a).

A remand is required in order to afford the Veteran a VA 
examination.  A VA examination or opinion is necessary if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the Veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA outpatient and private audiology examinations show the 
Veteran currently has moderately severe mid to high frequency 
sensorineural bilateral hearing loss.  Acoustic trauma during 
service has been conceded.  However, due to the lack of a VA 
medical opinion concerning a nexus between the current 
disabilities and in-service noise exposure, there is not 
sufficient evidence to render a decision on service 
connection.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  Afford the Veteran a VA examination 
for bilateral hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
obtain a complete history of the 
Veteran's noise exposure prior to, 
during, and after his military service, 
as well as a history of the development 
and progression of the Veteran's hearing 
loss.  

The examiner is then asked to render an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
bilateral hearing loss is of the type as 
to be related to his noise exposure in 
service, specifically the in-service 
noise exposure to engines.  The 
examination report must fully describe 
the functional impairment and effects 
caused by the hearing disability.

Additionally, the examiner is asked to 
specifically offer comments and an 
opinion on the opinion by Dr. Dubbin 
relating the Veteran's sensorineural 
hearing loss to noise exposure that 
occurred while in the military.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

2.  After all of the above actions have 
been completed, and the Veteran has been 
given adequate time to respond, 
readjudicate his claim.  If the claim 
remains denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

